Citation Nr: 1316412	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-40 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1971 to June 1974, and from May 1975 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision that denied service connection for a bilateral knee disability.  The Veteran timely appealed.

In March 2010, the Veteran testified during a hearing before RO personnel.  

The record reflects that the Veteran failed to appear for a hearing scheduled in October 2011 before a Veterans Law Judge.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2012).

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that a bilateral knee disability is etiologically related to service or that arthritis of both knees was manifested within one year after separation from active service.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a July 2007 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the July 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The RO's attempt to obtain the Veteran's service treatment records in 2007 was unsuccessful; further attempts to find such records would be futile.  The Veteran reportedly does not have any service treatment records in his possession.  He has submitted statements to support his claim.

The RO has obtained outpatient treatment records, and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and is adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that reasonably would be likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

As a preliminary matter, the Board notes that the Veteran's service treatment records are not available and may have been lost.  The RO has made attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  In this regard, the Veteran submitted personal statements to substantiate his claim.  It is incumbent upon VA to afford the Veteran's claim heightened consideration due to the unfortunate loss of his service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that he injured both his knees during the last eight months of his first period of active duty aboard the U.S.S. Constellation (CVA 64), while performing maintenance duties on his hands and knees.  After his reenlistment, the Veteran again performed maintenance duties aboard the U.S.S. Vancouver (LPD-2).  The maintenance duties involved crawling around steel decks, chipping paint on hand rails, and grinding decks.  The Veteran indicated that his knees began popping, and he experienced a small amount of pain periodically.  The Veteran sought treatment at the Naval Station Dispensary at 32nd Naval Station, and the physician could not understand why the knee popping sounds were happening.  The Veteran reportedly returned to the ship, and began physical exercises-such as, swimming, jogging, and basketball; he had no follow-up treatment.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). With heightened consideration afforded, the Board finds the Veteran's lay statements to be credible for purposes of establishing an incident in service.   

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of both knees on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In July 2004, the Veteran filed a claim for nonservice-connected pension, and listed the following as disabilities preventing him from working:  osteoarthritis of the right wrist and neck, bone degeneration of the lower back, tendonitis of both feet, hiatal hernia, right hip arthritis, and tendonitis of the shoulders.  In his last employment post-service, the Veteran reportedly worked as a painter and metal finisher from April 1996 to February 2003; and he had missed more than 365 days of work due to disability.  There was no mention or indication of any bilateral knee disability at the time.

VA treatment records show complaints of bilateral knee pain in May 2007.  X-rays then revealed mild medial compartment osteoarthrosis of both knees.  Examination was negative.  The Veteran was instructed to take certain medications.  He initiated his claim for service connection in June 2007.

In September 2008, the Veteran's VA treating physician noted the Veteran's history of frequent kneeling and climbing stairs during his active service; and that the Veteran had been stationed on an aircraft carrier for eight months, and had climbed stairs and crawled on decks for painting and maintenance as part of his job.  The Veteran reported seeing a physician on one occasion during active service for bilateral knee pain.  The VA treating physician also noted that recent X-rays showed mild osteoarthritis of the knees, and that the Veteran had reported knee pain chronically for years.  The VA treating physician opined that it is as likely as not that his bilateral knee osteoarthritis originated during active service.

In March 2010, the Veteran testified that his duties aboard ship during active service involved repainting of anchor chains, decks and bulkheads; and that he had to get down on his hands and knees to do the work, which was mostly in confined areas.  He testified that his knees were not bothering him at the time, but that they started popping; there was no pain, other than when he was down on his knees.  He testified that he had no serious injury.  The Veteran also testified that he had no knee problems while working post-service as a mechanic.  He testified that his knees were hurting from climbing up and down stairs, and that he had X-rays taken and found out that he had osteoarthrosis of both knees.

MRI scans of the Veteran's knees revealed a medial meniscal tear in September 2009.

VA treatment records, dated in November 2009, show an assessment of chronic bilateral knee pain likely due to degenerative posterior horn medial meniscus tears, without significant osteoarthritis.  At that time the Veteran reported a history of bilateral knee pain for 40 years-i.e., since crawling on steel decks while in active service.  Records show that the Veteran was not a good candidate for surgery, and that he underwent physical therapy in November 2009.

During a December 2010 VA examination, the Veteran reported his two tours of duty in active service; and that he worked several jobs since then.  He last worked in 2009 as a sheet metal worker.  The Veteran reported having bilateral knee pain for the past few years; and that the pain was in the anterior part of both knees, and was exacerbated by climbing stairs.  The Veteran was able to walk an hour, but he was not able to run.  He denied any history of swelling or locking, but did have buckling episodes although he had not fallen.  He wore support sleeves daily on both knees and took medication.  Following examination, the diagnosis was bilateral degeneration of the posterior horn of the medial meniscus with medial compartment osteoarthritis.

The December 2010 examiner opined that the Veteran's current bilateral knee disability was not caused by or a result of his active service.  In support of the opinion, the examiner reasoned that the Veteran reported knee pain for the past few years; and that he had not mentioned knee pain when he filed his initial claim in July 2004.  While the examiner noted that there was no indication of knee injury in service, it appears that the examiner did not consider the Veteran's credible lay statements of "popping" in service.  The examiner stated that there was no evidence or logical rationale to conclude that the current bilateral knee disability began or was aggravated by active service, primarily because of the late onset of his symptoms, which were 30 years after separation.  The opinion was also based on 30 years of medical practice treating work and sports injuries.  Though the examiner did not consider the Veteran's lay statements that he had pain in service, he did consider the overall medical record that confirmed a lack of pain for the 30 years following separation, and based the opinion on that.  For that reason, the Board finds the opinion adequate.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  And the Veteran, even as a layman, is competent to proclaim that he was treated for popping knee sounds during active service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  He also reported intermittent knee pain when on his knees and performing his duties in active service.  This is further corroborated by the Veteran's VA treating physician in September 2008, noting that the Veteran reported knee pain chronically for years, as well as treatment on one occasion for bilateral knee pain in active service.

The Board finds the Veteran's lay statements concerning bilateral knee pain are not only competent, but also are credible, to show that he had knee pain in service, and has had intermittent bilateral knee pain post-service.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The question remains, however, whether the current knee disability is related to these episodes of pain in service.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The September 2008 opinion by the Veteran's treating provider finds in favor of a relationship between the his current disability and service.  However, it is wholly unclear to the Board whether the treating provider was aware of the Veteran's full post-service history, which included mechanic and sheet metal work during which time he did not experience pain or other problems with his knees. 

By contrast, the December 2010 VA examiner reviewed the Veteran's full medical history and completed a comprehensive examination, and concluded against a relationship between the current disability and service.  This report is fully articulated and contains sound reasoning.  The Board finds the December 2010 examiner's opinion to be persuasive in finding that the Veteran's current bilateral knee disability did not have its onset in active service, and is not related to events in active service.  Notably, the disability is arthritis of both knees, and the first X-ray showing of osteoarthrosis was in 2007, nearly three decades after the Veteran's discharge from active service.  Given the Veteran's reports to the examiner that he had pain in his knees in the last few years, the Board finds the examiner's opinion supported by the record and responsive to the question at hand.

The Board notes the Veteran's sincere belief that his current bilateral knee disability originated during service.  The occasional reports of longstanding knee pain are outweighed by the Veteran's testimony of having no knee problems post-service while working as a mechanic; that he missed 365 days of work post-service due to disabilities other than his knees; the lack of support for the VA treating physician's opinion; and the negative opinion reached by the VA examiner during the December 2010 VA examination. 

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral knee disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


